Citation Nr: 0726316	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for cholesteatoma, left ear, status post partial 
atticotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for the 
veteran's cholesteatoma, left ear, status post partial 
atticotomy and assigned a noncompensable disability rating.

In October 2005, the Board remanded the issue to the RO for 
additional development.  Following completion of development, 
the RO assigned a 10 percent rating for the appellant's 
service connected cholesteatoma, left ear, status post 
partial atticotomy effective July 16, 2001, the date of 
receipt of his initial claim for service connection.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).    

The case is now before the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran's service-connected connected cholesteatoma, left 
ear, status post partial atticotomy is assigned a 10 percent 
rating, the maximum rating authorized under Diagnostic Code 
6210; and this disability is not shown to present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for cholesteatoma, left ear, status post partial atticotomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A,  5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.14, 4.87, 
Diagnostic Codes 6210 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records, VA examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for an increased rating have been met.  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  Moreover, in October 2005 and August 2006 letters, 
the RO satisfied the four elements delineated in Pelegrini, 
supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an August 
2006 notice letter, the veteran was provided with notice of 
the type of evidence necessary to establish an initial 
effective date, if a higher disability rating is granted on 
appeal.  However, since a higher disability rating is being 
denied, there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  No 
further VA notice is therefore required with respect to his 
increased rating claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Increased Rating for Cholesteatoma, Left Ear, Status Post 
Partial  
Atticotomy

The veteran contends that an increased disability rating 
should be assigned for his for cholesteatoma, left ear, 
status post partial atticotomy to reflect more accurately the 
severity of his symptomatology.  At the hearing, the veteran 
testified that his symptoms included monthly infections that 
lasted two to three days, pain when he had a cold, and 
difficulty hearing out of the left ear.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  The veteran's entire history 
is reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.

Following development pursuant to the Board's October 2005 
remand, the RO assigned a 10 percent evaluation for the 
veteran's service-connected cholesteatoma, left ear, status 
post partial atticotomy, under 38 C.F.R. § 4.87, Diagnostic 
Code 6210.  The veteran is receiving the maximum scheduler 
disability evaluation for cholesteatoma, left ear, status 
post partial atticotomy.  The veteran continued his appeal of 
that decision to the Board.

The veteran's service-connected cholesteatoma, left ear, 
status post partial atticotomy has been assigned the maximum 
schedular rating available under 38 C.F.R. § 4.87, Diagnostic 
Code 6210.  The Board has also considered other potentially 
applicable provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6200-6260 (2006).  The veteran's disability is productive of 
hearing impairment.  In this regard, the issue of an initial 
compensable evaluation for the left ear hearing loss was 
denied in an October 2005 Board decision as part of the 
veteran's appeal.  Further, a 10 percent evaluation has been 
assigned for tinnitus, the maximum scheduler disability 
evaluation for the disability.  Additionally, there is no 
competent medical evidence of a peripheral vestibular 
disorder, Meniere's syndrome, loss of auricle, or malignant 
neoplasm of the ear.  Accordingly, an increased evaluation 
under any of the aforementioned provisions is not warranted.

As there is no other Diagnostic Code and no other legal basis 
upon which to award a higher rating for, the veteran's appeal 
is be denied. 

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's cholesteatoma, left ear, status 
post partial atticotomy has resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim for increased rating for cholesteatoma, left ear, 
status post partial atticotomy, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny his claim.  
See 38 U.S.C.A. § 5107(b).


ORDER

An initial schedular evaluation in excess of 10 percent for 
cholesteatoma, left ear, status post partial atticotomy is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


